Name: Council Implementing Decision 2014/41/CFSP of 28Ã January 2014 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa
 Date Published: 2014-01-29

 29.1.2014 EN Official Journal of the European Union L 26/41 COUNCIL IMPLEMENTING DECISION 2014/41/CFSP of 28 January 2014 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 31(2) thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 8(2) thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP. (2) One entity should be removed from the list of persons and entities subject to restrictive measures set out in Annex IV to Decision 2011/137/CFSP. (3) Decision 2011/137/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following entity is deleted from the list of persons and entities set out in Annex IV to Decision 2011/137/CFSP: Libyan Housing and Infrastructure Board (HIB). Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ L 58, 3.3.2011, p. 53.